Exhibit 3(ii) By-Laws Of General Electric Company* (as amended by the Board of directors on 2/6/09) Article I Office The office of this Company shall be in the City of Schenectady, County of Schenectady, State of New York. Article II Directors A. The stock, property and affairs of this Company shall be managed by a Board of Directors consisting of not less than ten members. The number of Directors shall be such number, not less than the aforesaid minimum, as shall be determined by vote of a majority of the entire Board of Directors, except as the number of Directors for any year shall be fixed by the shareholders at any annual statutory meeting by a majority vote of the outstanding shares entitled to vote thereon. The Directors shall be elected each year, at the annual statutory meeting of the shareholders, to hold office until the next statutory meeting, and until their successors have been elected and have qualified.
